Mr. Justice Gary delivered the opinion of the Court. This is an action of assumpsit upon a promissory note, the declaration beginning, “ The Crane Company, a corporation, plaintiff.” The appellant demurred — the demurrer was overruled— and the appellant abiding by the demurrer, the appellee presented the note, a witness testified to a computation of interest, and the court rendered judgment for the amount due. The only question presented that is not mere rubbish, is, whether the appellee should have set out in the declaration how it became, or is, a corporation. In effect this was decided in the negative in Bank of Washtenaw v. Montgomery, 2 Scam. 422. Appearance by a defendant in a name which, not being the name or names of a person or persons, must, to be the name of a legal entity, be the name of a corporation, is an admission that such defendant is a corporation. Supreme Lodge v. Zuhlke, 30 Ill. App. 98. On the same principle such appearance by a plaintiff is an assertion that it is a corporation, only to be denied by a special plea of nuL tiel corporation. Morris v. Trustees of Schools, 15 Ill. 266. Tire quotation made from the declaration shows that it contains surplusage—the words “ a corporation ” being unnecessary. Exchange Nat. Bank v. Capps, 32 Neb. 242; S. C., 49 N. W. Rep. 223. The judgment is affirmed.